Citation Nr: 1548588	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to compensation for lymphedema and cellulitis of the bilateral lower extremities (BLEs) for substitution or accrued benefit purposes under the provisions of 38 U.S.C.A. § 1151, claimed due to VA medical care received on May 18, 2007.

2. Entitlement to service connection for lymphedema and cellulitis of the BLEs, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1977.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, where the Veteran was denied benefits sought.  The Veteran then perfected an appeal of these claims to the Board during his lifetime.  The Veteran died in August 2010 prior to final adjudication of his claims.

In May 2011, the appellant timely requested that she be substituted for the Veteran as his surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  Id.

The RO allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.  The appellant had a hearing before the Board in October 2012, and the transcript is of record.

The Board remanded this matter in January 2013.  At that time, the Board found the issue of entitlement to service connection for lymphedema of the BLEs had been raised and assumed jurisdiction over the matter.  The Board then remanded all issues for additional development, which has not been substantially completed as discussed in the remand section below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to compensation for lymphedema and cellulitis of the BLEs for substitution or accrued benefit purposes under the provisions of 38 U.S.C.A. § 1151, claimed due to VA medical care received on May 18, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lymphedema and cellulitis were not due to or otherwise related to service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for lymphedema and cellulitis of the BLEs, to include as secondary to service-connected bilateral knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the appellant in March 2013 that fully addressed all notice elements.  Subsequently, the matter was adjudicated in conjunction with the 38 U.S.C.A. § 1151 claim in the September 2013 supplemental statement of the case.  The letter informed the appellant of the evidence required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA treatment records and private treatment records.  The appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in May 2007, December 2007,and July 2010.  An opinion addressing the etiology of the lymphedema and cellulitis was received in March 2013.  The March 2013 opinion is adequate for rating purposes because the examiner reviewed the claims file and provided etiology opinions supported by rationale.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253   (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran filed a claim for 38 U.S.C.A. § 1151 benefits in June 2007 for lymphedema and a skin condition resulting from VA treatment.  He did not specifically claim service connection for lymphedema or cellulitis on a direct or secondary basis.  However, the Board found that the issue had been raised in the July 2010 VA examination report, which indicates that the Veteran had diagnoses of bilateral chondromalacia patella with associated conditions of back pain, cellulitis of the lower extremities, and lymphedema of the lower extremities.  The examiner did not indicate whether the service-connected bilateral chondromalacia patella caused or aggravated the lymphedema or cellulitis.

In January 2013, the Board assumed jurisdiction over this matter as it is intertwined with the 38 U.S.C.A. § 1151 claim and remanded it to obtain an etiology opinion addressing whether the Veteran's service-connected bilateral knee disability caused or aggravated the lymphedema or cellulitis and possibly whether either condition was directly related to service.

First, the Veteran and appellant have not alleged that the lymphedema or cellulitis were due to service.  Moreover, service treatment records are silent for treatment, diagnosis or symptoms of either condition during service.  Treatment records dated subsequent to service fail to indicate any relationship between service and lymphedema or cellulitis.  More importantly, in March 2013 after having reviewed the claims file, a VA examiner summarized the pertinent evidence and stated that the earliest report of lower extremity edema was in 2006, with lymphedema diagnosed in 2007.  Further, left lower extremity redness and swelling was not noted in records until 2006 and right lower extremity cellulitis was not diagnosed until 2007.  Based on a review of the evidence, the examiner opined the lymphedema and cellulitis were not at least as likely as not incurred during or otherwise related to service.  

Second, the Veteran and appellant have not alleged that the lymphedema or cellulitis were due to or had been aggravated by the service-connected bilateral knee disability.  At most, the July 2010 VA examiner suggested a possible relationship between the service-connected bilateral knee disability and lymphedema and cellulitis when the examiner diagnosed the knee condition with "[a]ssociated condition of back pain, cellulitis of the lower extremities and lymphedema of the lower extremities, right side worse than left."  No other treatment records indicate a relationship between the service-connected bilateral knee condition and the soft tissue disorders of lymphedema and cellulitis.

In fact, in March 2013, a VA examiner reviewed the claims file and opined that the lymphedema and cellulitis were not at least as likely as not related to the service-connected bilateral knee disability.  The examiner stated that the knee condition of chondromalacia does not cause either condition.  The examiner stated that at onset in 2006, edema was noted as most likely secondary to fluid with IV antibiotics and inactivity due to back pain.  Notably, the Veteran was being treated for a spine condition and/or infection at that time.  The examiner stated that cellulitis is an infection of the soft tissue and is caused by bacteria.  The examiner also opined that the service-connected knee condition did not aggravate the lymphedema or cellulitis and that it was more likely that inactivity due to the Veteran's spine condition and his lymphedema aggravated the service-connected knee condition.  Further, the examiner opined that the service-connected knee or joint condition has no effect on antibiotic treatment of the skin or soft tissue infections.

The Board has considered all of the evidence but finds that it does not support the award of service connection for lymphedema or cellulitis on a direct or secondary basis.  The evidence does not show that either condition manifested during service or that either condition was otherwise related to service or to his service-connected bilateral knee disability.  The evidence does not show that the service-connected bilateral knee disability aggravated either condition.  On the contrary, the evidence suggests that the lymphedema likely aggravated the service-connected bilateral knee condition and indicates that joint conditions do not affect soft tissue infections or treatment of the skin.

In summary, the competent and credible evidence does not show that the Veteran had a lymphedema or cellulitis that manifested during service, or that is otherwise related to service or to a service-connected disability.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert,1 Vet. App. 49.

The appeal is denied.


ORDER

Service connection for lymphedema of the bilateral lower extremities is denied.


REMAND

Reason for Remand: To obtain a medical opinion.

The Board remanded this matter in January 2013, in part, to obtain an opinion from a VA examiner addressing whether the Veteran had an additional disability due to VA treatment in May 2007.  The Board ordered the examiner to indicate whether the Veteran had an additional disability due to VA treatment in May 2007 and if so , whether it is at least as likely as not (50 percent probability or more) that the proximate cause of each additional or aggravated disability was: (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, (B) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  

An opinion was obtained in August 2013; however, this opinion report is inadequate for rating purposes.  Specifically, the examiner was unclear as to whether the Veteran had an additional disability (cellulitis) as a result of VA treatment in May 2007 (pinprick test).  Moreover, the examiner used the wrong standard for determining whether any potential additional disability was related to treatment.  Instead of using the "at least as likely as not" standard, the examiner indicated that she could not be "absolutely sure 100% that the pinprick lead to the cellulitis" and that she could not "unequivocally state" that the treatment "definitely" caused the Veteran's cellulitis.  Accordingly, a remand is necessary for clarification and to obtain an opinion that uses the proper burden to determine whether the Veteran had an additional disability due to VA treatment in May 2007.

Accordingly, the case is REMANDED for the following action:

1. Obtain an appropriate VA medical opinion to determine the nature and likely etiology of any diagnosed BLE disability prior to the Veteran's death. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA and VBMS, any treatment records contained in the electronic file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following: 

(a) Prior to the Veteran's death, is it at least as likely as not (50 percent or greater probability) that the Veteran had an injury or an aggravation of an injury resulting in additional disability as a result of the May 2007 VA examination, to include pinprick evaluation?  If the answer is yes, specifically identify the additional disability or disabilities.

To determine whether a veteran has an additional disability, compare the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

The examiner is specifically asked to reconcile whether the Veteran's subsequent hospitalization from May 24, 2007, to June 1, 2007, for cellulitis was caused by the pinprick evaluation and, if so, whether the cellulitis caused an additional, chronic disability or otherwise aggravated his lymphedema of the BLEs. 

(b) If the Veteran did have additional disability due to the May 2007 VA examination, to include pinprick evaluation, state whether it is at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was: (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, (B) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable. 

The examiner(s) is(are) requested to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles resolving the conflicting medical evidence, to include past VA examinations and private medical opinions.  The examiner should specifically address the opinion from Dr. C.L.A., dated July 16, 2007.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


